Citation Nr: 1739711	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to recognition as a surviving spouse of the deceased Veteran for the purpose of entitlement to disability and indemnity compensation (DIC) benefits.  

2.  Whether the December 7, 1982, rating decision that terminated the appellant's DIC benefits contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel
INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954; and from September 1962 to September 1973.  The Veteran died in March 1982.  The appellant seeks surviving spouse benefits.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The appellant contends that she was the Veteran's legal spouse at the time of his death.  The record contains a copy of a Virginia marriage certificate, dated June 1967, indicating that the Veteran married the appellant.  After the Veteran's death, in March 1982, the appellant filed a claim for DIC benefits.  An April 1982 rating decision granted the appellant's claim for DIC benefits.  Subsequently, another individual, "W," filed a claim for DIC benefits, stating that she was the Veteran's legal wife as evidenced by a November 1953 North Carolina marriage certificate.  

A December 1982 decision determined that the Veteran was still married to "W" at the time he married the appellant and, as the appellant's marriage was deemed void by Virginia law.  The December 1982 decision terminated the appellant's DIC benefits.  The appellant did not appeal that decision and it became final.  

Subsequently, the appellant filed a claim of entitlement to recognition as a surviving spouse of the deceased Veteran for the purpose of entitlement to DIC benefits.  A January 2013 decision denied the claim and the appellant appealed it to the Board which denied that in an August 2015 Board decision.  In a February 2017 Memorandum decision, the United States Court of Appeals for Veterans Claims vacated the Board's denial and remanded it to the Board for development consistent with that decision. 

In a February 2017 Memorandum decision, the United States Court of Appeals for Veterans Claims stated that the appellant had filed a claim indicating that the portion of the rating decision, dated December 7, 1982, terminating the appellant's DIC benefits, contained CUE.  As that claim has not been adjudicated in the first instance, the Board must remand that claim to the Agency of Original Jurisdiction for development.  As the issue of entitlement to recognition as a surviving spouse for the purpose of entitlement to DIC benefits is inextricably intertwined with that claim, both issues must be remanded.  

Additionally, in the February 2017 Memorandum decision, the Court wrote that, in the August 2015 decision denying the appellant's claim for entitlement to recognition as a surviving spouse for the purpose of entitlement to DIC benefits, the Board had not addressed the appellant's contentions that there were discrepancies in the November 1953 North Carolina marriage certificate.  As part of the remand, an attempt should be made to obtain a copy of the North Carolina marriage certificate from the proper record depository.

Also, the contested claimant should be sent a copy of the Court decision in this claim and any supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Attempt to procure a copy of the Veteran's November 1953 North Carolina marriage certificate from the proper depository.

2.  Then, readjudicate the appellant's claim, with specific consideration of whether a November 1982 administrative decision was clearly and unmistakably erroneous.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

3.  Send a copy of any supplemental statement of the case issued and a copy of the February 2017 decision of the United States Court of Appeals for Veterans Claims decision to the contesting claimant and allow the appropriate time for response.  38 C.F.R. § 20.501(c) (2016).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

